COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00300-CR
Style:                   Demetrick James v. The State of Texas
Date motion filed*:      January 16, 2018
Type of motion:          First Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Appellant’s retained counsel Natalie Schultz
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 September 13, 2017
       Number of extensions granted:          0     Current Due Date: December 21, 2017
       Date Requested:                    February 14, 2018 (125 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 14, 2018.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Although the Court of Criminal Appeals’ extension order has expired, because
       appellant’s counsel’s request states, among other things, that Hurricane Harvey has
       continued to affect her practice, and this is new counsel’s first extension request after
       being substituted in November 2017, it is granted, but counsel is warned that no
       further extensions will be granted due to the total length requested. See Extension of
       Emergency Order Authorizing Modification and Suspension of Court Procedures in
       Proceedings Affected by Disaster, Misc. Docket No. 17-013 (Tex. Crim. App. Sept. 26,
       2017); TEX. R. APP. P. 2, 38.6(d). Accordingly, if appellant’s brief is not filed by
       February 14, 2018, this Court may abate this case. See id. 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                                               Acting for the Court
Date: January 18, 2018


November 7, 2008 Revision